Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 2, 2017

                            No. 04-17-00432-CV & 04-17-00433-CV


                          IN THE INTEREST OF A.G.G., A CHILD,


                  From the 288th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2016PA00058 & 2016PA00064
                              Norma Gonzales, Judge Presiding


                                         ORDER
        This is an accelerated appeal in a parental termination case. On July 3, 2017, appellant
filed a notice of appeal, stating he was appealing an “order of termination or conservatorship,
found by a jury on or about June 13, 2017.” The clerk’s record was filed on July 11, 2017, but
did not include a final order of termination signed by the court. The clerk’s office of this court
contacted the district clerk’s office by telephone and was advised that no order of termination
had been signed. Because it appeared there was no final judgment from which appellant could
appeal at that time, we therefore ordered appellant to file a written response on or before July 31,
2017, showing cause why this appeal should not be dismissed for want of jurisdiction. We also
advised appellant to ask the district court clerk to prepare a supplemental clerk’s record if one
was required to establish this court’s jurisdiction.

        On July 28, 2017, the district court clerk filed a supplemental clerk’s record, containing a
copy of an order of termination signed on July 11, 2017. Appellant also filed a response, stating
a copy of the order has been filed with this court in a supplemental clerk’s record. Because the
final order of termination was signed on July 11, 2017, the notice of appeal is therefore deemed
filed on July 11, 2017. See TEX. R. APP. P. 27.1(a). Although the clerk’s record and a
supplement thereto has been filed, the reporter’s record has not been filed. We therefore
ORDER the court reporter to file the reporter’s record in this court on or before August 14,
2017.

        The notice of appeal was filed under trial court cause number 2016-PA-00058, and this
court assigned the appeal appellate number 04-17-00432-CV. Subsequently, appellant filed a
second notice of appeal, appealing the same order of termination; however, the notice of appeal
was filed under trial court cause number 2016-PA-00064, and this court assigned the appeal
appellate number 04-17-00433-CV. The district clerk then filed separate clerk’s records – one in
each trial court cause number. A review of the clerk’s records in both causes reflects, however,
that on June 6, 2017 – prior to the filing of the notices of appeal and order of termination – the
trial court ordered cause number 2016-PA-00064 to be consolidated with and under cause
number 2016-PA-00058. Thus, pursuant to this order of consolidation, as of June 6, 2017, there
was but a single trial court cause number, 2015-PA-00058. Because there was a single trial court
cause number, i.e. one case, appellant should have filed a single notice of appeal under trial court
cause number 2016-PA-00058 and the district clerk should have forwarded that single notice of
appeal and filed a single clerk’s record in this court.

        Accordingly, pursuant to the trial court’s order of consolidation, we ORDER the clerk of
this court to administratively close appellate number 04-17-00433-CV (trial court cause number
2016-PA-00064) and transfer all filings in appellate number 04-17-00433-CV (trial court cause
number 2016-PA-00064) to appellate number 04-17-00432-CV (trial court cause number 2016-
PA-00058). All future filings in this matter should be filed under 04-17-00432-CV (trial court
cause number 2016-PA-00058).

        We order the clerk of this court to serve copy of this order on all counsel, the district
clerk, and the court reporter, if any.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2017.



                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk